NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FREDY MIGUEL SOLARES-AGUILAR,                   No.    16-71255

                Petitioner,                     Agency No. A206-772-402

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 12, 2022**
                                Pasadena, California

Before: PAEZ and BADE, Circuit Judges, and CARDONE,*** District Judge.

      Petitioner Fredy Solares-Aguilar, a citizen of Guatemala, petitions for

review of the decision of the Board of Immigration Appeals (BIA) dismissing his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
appeal of the denial of his applications for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT). Our jurisdiction is governed

by 8 U.S.C. § 1252. “We review for substantial evidence the [agency’s] factual

findings.” Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We

review de novo the legal question of whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. at. 1241–42. We deny the petition

for review.

1.    The agency did not err in concluding that Solares-Aguilar’s proposed

particular social group of “Guatemalan child who has been subjected to physical

harm and emotional trauma by his teachers at school, and who suffered threats

after notifying the government” was not cognizable. To demonstrate membership

in a cognizable particular social group, an applicant must show that “‘the group is

(1) composed of members who share a common immutable characteristic, (2)

defined with particularity, and (3) socially distinct within the society in question.’”

Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (quoting Matter of M-E-V-G-,

26 I. & N. Dec. 227, 237 (BIA 2014)).

      Substantial evidence supports the BIA’s determination that the proposed

social group lacks social distinction because there is no “evidence showing that

society in general perceives, considers, or recognizes persons sharing the particular


                                           2
characteristic to be a group.” See Cordoba v. Barr, 962 F.3d 479, 482 (9th Cir.

2020) (citations omitted) (internal quotation marks omitted).

      2.    Solares-Aguilar waived any challenge to the IJ’s denial of relief under

the CAT because he failed to meaningfully raise such a claim in his opening brief.

See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011); Singh v. Ashcroft,

361 F.3d 1152, 1157 n.3 (9th Cir. 2004). Moreover, this court would lack

jurisdiction over any challenge to the IJ’s denial of relief under the CAT because

Solares-Aguilar did not challenge the IJ’s resolution of this CAT claim on appeal

to the BIA. See 8 U.S.C. § 1252(d)(1) (stating that this court may review a final

order if “the alien has exhausted all administrative remedies available to the alien

as of right”); Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (holding

that § 1252(d)(1) mandates exhaustion and, thus, this court generally lacks

jurisdiction over “the merits of a legal claim not presented in the administrative

proceedings below”).

      3. We reject Solares-Aguilar’s contention that the BIA erred in streamlining

his case because the BIA did not streamline his case.

      PETITION FOR REVIEW DENIED.




                                          3